Citation Nr: 0823358	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  07-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1969 
to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida denied service connection for 
bilateral hearing loss and tinnitus.  The issue of service 
connection for tinnitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran did not exhibit hearing loss in service or a 
sensorineural hearing loss within one year of separation 
therefrom, and his diagnosed bilateral hearing loss is not 
associated in any way with his active military duty.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2006 letter informed the 
veteran of the requirements for his service connection 
claims.  This document also informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The September 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
bilateral hearing loss and tinnitus.  In light of this 
denial, no rating or effective date will be assigned.  Thus, 
the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the issue adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All available 
records adequately cited by the veteran have been obtained to 
the extent possible.  He was accorded a pertinent VA 
examination.

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
October 2006 the veteran stated that he had no other 
information or evidence to submit.  Consequently, the Board 
will proceed to adjudicate the following service connection 
claims, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II. Service Connection for Hearing Loss 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of acoustic 
trauma to which he was exposed during his active military 
duty in the Republic of Vietnam.  According to the DD Form 
214, Armed Forces of The United State Report Of Transfer Or 
Discharge (DD 214), the veteran served in the Republic of 
Vietnam.  The veteran states that he was exposed to the 
following sources of acoustic trauma while serving in 
Vietnam:  bombs, gunfire, explosions, aircraft engines and 
auxiliary equipment.  Available service personnel records for 
the veteran indicate he was an air freight specialist.  

		1.  Left Ear

The first evidence of a left ear hearing loss disability is 
dated in a post-service medical record from November 1, 2005.  
In that record a private physician stated, "The left ear 
presented with a moderately severe to profound sloping high 
frequency mixed hearing loss."  The private physician 
reported the left ear had a "speech reception threshold of 
70 dBHL" and a bilateral word recognition score of 65%.

Another private physician evaluated the veteran on November 
21, 2005 and concluded "The patient's findings appear to be 
primarily consistent with high frequency neurosensory hearing 
loss.  In addition, on his left side he has some incremental 
hearing loss as a result of left serous otitis."

Finally, in March 2006, the veteran underwent a surgical 
procedure.  The surgeon's operative report lists the 
preoperative and postoperative diagnosis as "Chronic otitis 
media with cholesteatoma, left ear."

A January 2007 VA audiological examination revealed the 
following puretone threshold levels for the left 
ear:  55 decibels at 500 Hertz, 75 decibels at 1000 Hertz, 
95 decibels at 2000 Hertz, 105 decibels at 3000 Hertz, and 
105+ decibels at 4000 Hertz.  Speech discrimination could not 
be tested.  Such results reflect a left ear impaired hearing 
disability for VA compensation benefit purposes.  See 
38 C.F.R. § 3.385 (2007) (which stipulates that, for purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's left ear hearing 
loss disability to his purported in-service acoustic trauma.  
Upon review of the claims folder and examination of the 
veteran in January 2007, the VA examiner stated "Hearing 
loss is less likely as not (less than 50/50 probability) 
caused by or a result of acoutic (sic) trauma."  Rather, the 
examiner associated the veteran's left ear hearing loss with 
his post-service cholesteotoma.  Finally, the examiner noted 
that the veteran's audio screening was within normal at 
separation.  In this regard, the Board notes that the 
November 2005 diagnosis of left ear hearing loss (the first 
diagnosis of such a disability) was made approximately 
32 years after the veteran's separation from active military 
duty.  

The claims folder contains no competent evidence refuting the 
VA medical opinion.  As the claims folder contains no 
competent evidence of an association between the veteran's 
current left ear hearing loss disability and his purported 
in-service acoustic trauma, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for left ear hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

		2. Right Ear

The first evidence of a right ear hearing loss disability is 
dated in post-service medical records from November 2005.  
Two evaluations dated in that month showed sensorineural 
hearing loss for the right ear.  

In January 2007 a VA examiner performed an audiological 
examination on the veteran and diagnosed the right ear loss 
as sensorineural.  The following puretone threshold levels 
for the right ear were:  30 decibels at 500 Hertz, 
50 decibels at 1000 Hertz, 70 decibels at 2000 Hertz, 
80 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz.  
Speech discrimination could not be tested.  Such results 
reflect a right ear impaired hearing disability for VA 
compensation benefit purposes.  See 38 C.F.R. § 3.385 (2007) 
(which stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's right ear 
hearing loss disability to his in-service acoustic trauma.  
Upon review of the claims folder and examination of the 
veteran in August 2005, the VA examiner stated "Hearing loss 
is less likely as not (less than 50/50 probability) caused by 
or a result of acoutic (sic) trauma."  The examiner noted 
that the veteran's "[S]eparation audio screening was within 
normal" and stated that she "[c]annot definitively state 
that hearing loss in the right ear is soley (sic) due to 
acoustic trauma."  The November 2005 diagnosis of right ear 
sensorineural hearing loss (the first diagnosis of such a 
disability) was made approximately 32 years after the 
veteran's separation from active military duty.  

The claims folder contains no competent evidence refuting the 
VA medical opinion.  While the opinion indicates it can not 
be "definitively" stated that hearing loss is due to trauma 
(which is not the standard required), it is clear elsewhere 
in the report that an association is less likely than not and 
that the matter is not in equipoise.  As the claims folder 
contains no competent evidence of an association between the 
veteran's current right ear hearing loss disability and his 
purported in-service acoustic trauma, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for left ear hearing loss.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

	


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran maintains that his tinnitus originated during his 
active military duty.  While the recent audiology examination 
revealed that the veteran currently has tinnitus, its 
etiology was not discussed.  Accordingly, the case is 
REMANDED for the following action:

1.  The claims folder should be returned 
to the January 2007 VA examiner, who 
should be requested to indicate whether 
there is a 50 percent probability or 
greater that tinnitus had its onset in 
service.  A complete rationale for any 
opinion should be included.  

2.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for tinnitus.  
If the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


